         Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

CHAUN C.,                                        *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 20-1089
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Chaun C. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying his

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

12) and Defendant’s Motion for Summary Judgment (ECF No. 16).1 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that he is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 12) is GRANTED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
         Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 2 of 12



                                                 I

                                           Background

       On November 14, 2018, Administrative Law Judge (“ALJ”) M. Krasnow held a hearing

in Washington D.C., where Plaintiff pro se and a vocational expert (“VE”) testified. R. at 39-72.

The ALJ thereafter found on February 15, 2019, that Plaintiff was not disabled from his alleged

onset date of disability of October 3, 2015, through the date of the ALJ’s decision. R. at 10-31.

In so finding, the ALJ found that Plaintiff had not engaged in substantial, gainful activity since

October 3, 2015, and that he had severe impairments. R. at 15-17. He did not, however, have an

impairment or combination of impairments that met or medically equaled the severity of one of

the impairments listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at 17-18.

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”) “to

perform light work as defined in 20 CFR 404.1567(b) except he could occasionally climb ramps

and stairs, balance, stoop, kneel, crouch, and crawl. He could never climb ladders, ropes, or

scaffolds.” R. at 18.2 In light of this RFC and the VE’s testimony, the ALJ found that Plaintiff

could perform his past relevant work as a case worker. R. at 23-24. In the alternative, the ALJ

found that Plaintiff could perform other work in the national economy, such as an inspector,

bench worker, or grading and sorting worker. R. at 24-25. The ALJ thus found that Plaintiff was

not disabled from October 3, 2015, through February 15, 2019. R. at 25-26.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff, now

represented by counsel, filed on April 28, 2020, a complaint in this Court seeking review of the



2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id.
                                                 2
         Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 3 of 12



Commissioner’s decision. Upon the parties’ consent, this case was transferred to a United States

Magistrate Judge for final disposition and entry of judgment. The case then was reassigned to

the undersigned. The parties have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).




                                                 3
         Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 4 of 12



       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 5 of 12



§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                5
           Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 6 of 12



                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
        Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 7 of 12



                                               IV

                                          Discussion

       Plaintiff contends that the ALJ applied an erroneous standard in evaluating his subjective

complaints. Pl.’s Mem. Supp. Mot. Summ. J. 4-11, ECF No. 12-1. He also maintains that the

ALJ erroneously assessed his RFC contrary to Social Security Ruling4 (“SSR”) 96-8p, 1996 WL

374184 (July 2, 1996), and failed to perform properly a function-by-function assessment of his

ability to perform the physical and mental demands of work. Id. at 11-16. For the reasons

discussed below, the Court remands this case for further proceedings.

       Plaintiff first asserts that the ALJ applied an improper standard in evaluating his

subjective complaints of pain. The Fourth Circuit recently reiterated the standard used by ALJs

to evaluate a claimant’s symptoms:

              When evaluating a claimant’s symptoms, ALJs must use the two-step
       framework set forth in 20 C.F.R. § 404.1529 and SSR 16-3p, 2016 WL 1119029
       (Mar. 16, 2016). First, the ALJ must determine whether objective medical
       evidence presents a “medically determinable impairment” that could reasonably
       be expected to produce the claimant’s alleged symptoms.

               Second, after finding a medically determinable impairment, the ALJ must
       assess the intensity and persistence of the alleged symptoms to determine how
       they affect the claimant’s ability to work and whether the claimant is disabled. At
       this step, objective evidence is not required to find the claimant disabled. SSR
       16-3p recognizes that “[s]ymptoms cannot always be measured objectively
       through clinical or laboratory diagnostic techniques.” Thus, the ALJ must
       consider the entire case record and may “not disregard an individual’s statements
       about the intensity, persistence, and limiting effects of symptoms solely because
       the objective medical evidence does not substantiate” them.



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                               7
          Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 8 of 12



Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d 83, 95 (4th Cir. 2020) (alteration in original)

(citations omitted).

         Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, [his] statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” R.

at 19. The ALJ found that Plaintiff’s “statements about the intensity, persistence, and limiting

effects of his symptoms are inconsistent with the evidence of record” (R. at 19) and reviewed

Plaintiff’s medical records (R. at 19-22) before finding that he “is capable of performing a range

of light exertional work with the above limitations, but with no limitation for the use of a cane,

walker, or other assistive device” (R. at 22). As noted above, however, there does not need to be

objective evidence of the claimant’s pain itself or its intensity. Arakas, 983 F.3d at 95. Rather,

the claimant is entitled to rely exclusively on subjective evidence to prove the second part of the

test above. Id. In other words, “disability claimants are entitled to rely exclusively on subjective

evidence to prove the severity, persistence, and limiting effects of their symptoms.” Id. at 98.

“Thus, [the ALJ] ‘improperly increased [Plaintiff’s] burden of proof’ by effectively requiring

[his] subjective descriptions of [his] symptoms to be supported by objective medical evidence.”

Id. at 96 (quoting Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir. 2017)). Moreover, to the extent

that the ALJ considered other evidence, “ALJs apply an incorrect legal standard by requiring

objective evidence of symptoms even when they also consider other evidence in the record.” Id.

at 97.

         The ALJ also discredited Plaintiff’s subjective complaints as inconsistent with his daily

activities:



                                                 8
         Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 9 of 12



       [Plaintiff] was arrested while driving with a suspended license in 2017. He
       testified that he attended exhibits at two museums within the last year. He stated
       that he exercises once every 2 weeks for about 8 minutes. The array of activities
       engaged in by [Plaintiff], and of which he is capable, is inconsistent with [his]
       allegations as to the extent of his work-related limitations. On the other hand,
       these activities are consistent with his ability to perform a range of light exertional
       work, within the parameters of the above [RFC].

R. at 19 (citation omitted).

       “A claimant’s inability to sustain full-time work due to pain and other symptoms is often

consistent with her ability to carry out daily activities,” however. Arakas, 983 F.3d at 101.

Thus, “[a]n ALJ may not consider the type of activities a claimant can perform without also

considering the extent to which she can perform them.” Woods v. Berryhill, 888 F.3d 686, 694

(4th Cir. 2018). The ALJ here did not “explain how those activities showed that [Plaintiff] could

sustain a full-time job” and actually perform the tasks required by light work. Brown v. Comm’r

Soc. Sec. Admin., 873 F.3d 251, 269 (4th Cir. 2017); see Arakas, 983 F.3d at 100. The Court

remands this case to afford the ALJ the opportunity to do so.

       The ALJ also gave little weight to the opinion of Jeffrey Wharton, M.D., Plaintiff’s

treating physician, who “opined that [Plaintiff] was unable to work due to his impairments. He

further stated that [Plaintiff’s RFC] was limited to a range of less than sedentary exertional work

with certain postural and manipulative limitations.” R. at 23 (citing R. at 694-98). The ALJ

noted that “the issue of disability or inability to work is reserved to the Commissioner. In

addition, this opinion is inconsistent with the many normal and mild physical findings of record.”

R. at 23. “For example, [Plaintiff] often presented with an unassisted gait and without heart

murmurs, rubs, or gallops. In July 2017, [Plaintiff] reported going to the gym 3 times per week.”

R. at 23 (citations omitted).

              For claims—like [Plaintiff’s]—filed before March 27, 2017, the standards
       for evaluating medical opinion evidence are set forth in 20 C.F.R. § 404.1527.

                                                 9
        Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 10 of 12



       That regulation defines “medical opinions” as “statements from acceptable
       medical sources that reflect judgments about the nature and severity of your
       impairment(s), including your symptoms, diagnosis and prognosis, what you can
       still do despite impairment(s), and your physical or mental restrictions.” For
       purposes of the regulation, an “acceptable medical source” includes a licensed
       physician or psychologist. The regulation provides that the ALJ “will evaluate
       every medical opinion” presented to him, “[r]egardless of its source.” Generally,
       however, more weight is given “to the medical opinion of a source who has
       examined you than to the medical opinion of a medical source who has not
       examined you.”

Brown, 873 F.3d at 255 (citations omitted).

                Section 404.1527(c)(2) sets out two rules an ALJ must follow when
       evaluating a medical opinion from a treating physician. First, it establishes the
       “treating physician rule,” under which the medical opinion of a treating physician
       is entitled to “controlling weight” if it is “well-supported by medically acceptable
       clinical and laboratory diagnostic techniques and is not inconsistent with the other
       substantial evidence in [the] case record.” Second, if a medical opinion is not
       entitled to controlling weight under the treating physician rule, an ALJ must
       consider each of the following factors to determine the weight the opinion should
       be afforded: (1) the “[l]ength of the treatment relationship and the frequency of
       examination”; (2) the “[n]ature and extent of the treatment relationship”;
       (3) “[s]upportability,” i.e., the extent to which the treating physician “presents
       relevant evidence to support [the] medical opinion”; (4) “[c]onsistency,” i.e., the
       extent to which the opinion is consistent with the evidence in the record; (5) the
       extent to which the treating physician is a specialist opining as to “issues related
       to his or her area of specialty”; and (6) any other factors raised by the parties
       “which tend to support or contradict the medical opinion.”

Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 384-85 (4th Cir. 2021) (alterations in

original) (citations omitted); see 20 C.F.R. § 404.1527(c)(2)(i)-(6).     While “an ALJ is not

required to set forth a detailed factor-by-factor analysis in order to discount a medical opinion

from a treating physician, it must nonetheless be apparent from the ALJ’s decision that he

meaningfully considered each of the factors before deciding how much weight to give the

opinion.” Dowling, 986 F.3d at 385.

       Here, the ALJ stated that he had considered opinion evidence in accordance with the

requirements of 20 C.F.R. § 404.1527. R. at 18. It does not appear, however, that the ALJ



                                               10
        Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 11 of 12



meaningfully considered each of the § 404.1527(c) factors before deciding how much weight to

give Dr. Wharton’s opinion. See Dowling, 986 F.3d at 385; Arakas, 983 F.3d at 107 n.16.

Although it seems that the ALJ considered the consistency of Dr. Wharton’s opinion with the

record as a whole and arguably also its supportability, the ALJ apparently did not consider the

length, nature, and extent of Dr. Wharton’s treatment relationship; the frequency of his

examination of Plaintiff; his specialization; and other factors under 20 C.F.R. § 404.1527(c)(6),

such as his understanding of disability programs and their evidentiary requirements and the

extent of his familiarity with the other information in Plaintiff’s case record. Remand is thus

warranted under Dowling as well.

        In sum, the ALJ “must both identify evidence that supports his conclusion and ‘build an

accurate and logical bridge from [that] evidence to his conclusion.’” Woods, 888 F.3d at 694

(alteration in original) (quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)). An ALJ’s

failure to do so constitutes reversible error. Lewis, 858 F.3d at 868. Because “meaningful

review is frustrated when an ALJ goes straight from listing evidence to stating a conclusion,” the

Court remands this case for further proceedings. Thomas v. Berryhill, 916 F.3d 307, 311 (4th

Cir. 2019) (citing Woods, 888 F.3d at 694).

        Because the Court remands this case on other grounds, the Court need not address

Plaintiff’s remaining arguments. In any event, the ALJ also should address these other issues

raised by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015)

(per curiam) (“The Social Security Administration’s Hearings, Appeals, and Litigation Law

Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire prior decision of an

administrative law judge upon a court remand, and that the ALJ must consider de novo all

pertinent issues.”).



                                               11
        Case 8:20-cv-01089-TMD Document 17 Filed 04/12/21 Page 12 of 12



                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 16)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 12) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: April 12, 2021                                               /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
